DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,612,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely claims a broader scope from the ‘844 patent. For example, the present application merely requires features from instruction decoding and a swap flag, whereas the ‘844 patent requires fetching, pre-decoding, detecting, an instruction scheduler, and a flag affecting executions as shown in independent claim 1. The present application simply claims an invention as a broader scope from the ‘844 patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
In independent claims 1 and 5, the claim feature of “a scheduler to transitorily de-activate the scheduled task” introduces new subject matters. First, the term “transitorily” has never appeared to describe the scheduler de-activates/activates task. Second, the “transitorily de-activate” added a meaning of “duration” of the deactivation. For example, the de-activation may stay only for a short duration, then resume to activate state by itself. The original disclosure is silent on the duration of the de-activation other than an act by scheduler to activate (p.112).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber (US 9,612,844).

Referring to claims 1, 3 and 5, Webber discloses a method of scheduling instructions (fig. 5, scheduler 20) within a processing unit (fig. 1, processor) comprising: 
decoding, in an instruction decoder (fig. 6, pre-decode 40/46; 6:34-36), an instruction (fig. 6, fetched instruction 38/44) in a scheduled task (fig. 6, thread 32/34) in an active state (1:61-67, threads running state); and 
in response to determining that a swap flag (5:21-32, illegal instruction flag; 6:37-43) in the decoded instruction is set, triggering a scheduler to transitorily de-activate the scheduled task (5:21-32, disable thread; 6:44-48, only unavailable for running this cycle i.e. transitorily).

.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakewill (US 6,560,754).

Referring to claims 1, 3 and 5, Hakewill discloses a method of scheduling instructions (fig. 6, wait or execute instruction 614) within a processing unit (fig. 1, processor) comprising: 
decoding, in an instruction decoder (fig. 6, decode FSI 604), an instruction (fig. 6, FSI 602) in a scheduled task in an active state (fig. 6, instruction set 602 for pipeline flow 600); and 
in response to determining that a swap flag (fig. 6, flag 614 to No) in the decoded instruction is set, triggering a scheduler to transitorily de-activate (fig. 6, wait for one cycle, i.e., transitorily) the scheduled task.

As to claims 2 and 4, Hakewill discloses the method of claim 1, comprising: in response to determining that the swap flag in the decoded instruction is not set (fig. 6, flag 614 to Yes) 


Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Webber does not describe “a scheduler transitorily deactivating a scheduled task in response to determining a swap flag is set in a decoded instruction of the scheduled task” as Webber’s instruction flag, in applicant’s view, is permanent (pp.5-6).
Examiner disagrees the argument, because Webber’s illegal flag is only set if the instruction is illegal. Other legal instructions will not set the illegal flag, and will not be deactivated. As the illegal flag is depending on the whether the instruction is legal or illegal, the flag is not permanent.

Applicant argues that Hakewill does not describe “a scheduler transitorily deactivating a scheduled task in response to determining a swap flag is set in a decoded instruction of the scheduled task” as Hakewill sets flag after the execution step (p.5).
after fetch, decode and execution stage. 

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182